Title: From George Washington to William Pearce, 19 November 1794
From: Washington, George
To: Pearce, William


        
          Mr Pearce,
          Philadelphia Novr 19th 1794.
        
        Enclosed I send you thirteen hundred dollars; out of which I desire you will discharge and take in my bond, with a receipt thereon in full, from Mr Lund Washington. The letter to him is left open for your perusal and government in this business. The accounts therein are, for aught I know to the contrary, correct; but if any errors should be found in them, there can be no objection to the correction of them. When you re-receive the bond transmit it to me.
        Out of the above Sum you will also pay to the Trustees of Alexandria or their agent or Treasurer, the sum of fifty pounds; being my annual donation to the charity school at the Academy in that place—due sometime in this month. And I request moreover, that you will pay my annual subscription of ten pounds to the Revd Mr Davis (incumbent of the Episcopal Church in Alexandria)—When it became due I am unable to inform you; but you may know this from the paper itself—or you may do so from Mr Herbert, who interested himself to obtain the subscription. I am Your friend &ca
        
          Go: Washington
        
      